DETAILED ACTION
This office action is in response to the amendment filed August 11, 2022.  
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive. First, with respect to arguments 1-3, pages 14-19 of the remarks, these arguments are moot in view of the new grounds of rejection necessitated by applicant’s amendment. Further, regarding argument 4 starting of page 19, insomuch as it applies to the new grounds of rejection it is not persuasive because McPherson teaches use of a metadata catalog which “define the schema and access information of the data sources.” (Col, 2, Ln 28-29) and further “a metadata catalog service may provide a central point of integration for analytics and extract, transform, load (ETL) tools. It may also allow the creation of a heterogeneous query engine outside of primary data sources and may optimize (or improve) query performance” (Col. 2, Ln 32-37). As such, the Examiner maintains that McPherson, in combination with the other applied prior art, teaches or suggests the contested limitation and the rejection is respectfully maintained. Moreover, Argument 5 on page 21 is not persuasive as it amounts to a general allegation of patentability In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant’s argument’s regarding the teachings of McPherson, in combination with the other references, are moot in view of the new grounds of rejection, and insomuch as they applied to the current grounds of rejection are unpersuasive and the Examiner maintains the claims as a whole would be obvious to one of ordinary skill for at least the reasons set forth in the rejection herein. The rejections therefore are respectfully maintained. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1-6,8-13,15-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Agarwal” (US PG Pub 2013/0086116) in view of “Langseth” (US PG Pub 2007/0011134) and “McPherson” (USPN 10,853,356). 


Regarding Claim 1, Agarwal teaches:
1. (Currently Amended) A computer-implemented method, comprising: generating and displaying a user interface including one or more selectable generic options that indicate functions of a data system that may be selected for integration with other functions; (Agarwal e.g. ¶¶15,54,60 teaches a user interface for laying out stages and links between of data analysis integration workflows allowing the user to select data analysis operations to be linked in a workflow)

receiving a selection of a data analysis function from among the selectable generic options; (Agarwal e.g. ¶¶15,54,60 teaches a user interface for laying out stages and links between of data analysis integration workflows allowing the user to select data analysis operations to be linked in a workflow)

translating the selected function into pre-configured commands for each back-end tool that are specific to each back-end tool for performing the selected function based on a mapping between the selected function and the pre-configured commands, (See ¶67 of Agarwal teaches translation of selected atomic operations from the user into low-level languages primitives and library functions implementations). 

Agarwal doesn’t teach, but Langseth teaches:

executing the preconfigured commands based on the specific schema and retrieve corresponding retail-specific data from a plurality of the back-end tools based on the specific schema; (See Langseth ¶155 describing analysis tools using pre-built functions to access the relevant data for the data analysis steps, and further see execution of analysis tools and presentation of results to the users of tools 230 in examples of e.g. ¶¶178-179)

and executing the selected data analysis function on the retrieved retail- specific data from the plurality of back-end tools and generate a data analysis result.  (See Langseth ¶155 describing analysis tools using pre-built functions to access the relevant data for the data analysis steps, and further see execution of analysis tools and presentation of results to the users of tools 230 in examples of e.g. ¶¶178-179)

In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Agarwal in view of Langseth as each is directed to data analysis workflow management and Langseth recognized “advantageous to have a middleware system and method that allows structured data analysis tools to operate on unstructured data.” (¶14). 

Agrawal et al further does not explicitly teach, but McPherson teaches: 
wherein the pre-configured commands identify and access specific schema with a compatible format for reading the specific schema from each back end tool to expose retail-specific data sets in accordance with the specific schema; (See e.g. Col. 2, Ln 25-40 describing a metadata catalog storing data schemas for retrieval of data from various data sources) 

In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Agarwal and McPherson as each is directed to data analysis systems interfacing with multiple data sources and McPherson recognized “In general it may be difficult for a programmer, developer, data analyst, or other researcher to discover and gain access to third party data” ( Col. 1, Ln 25-30). 

Regarding the dependent claims, Langseth and McPherson further teach: 

2. The computer implemented method of claim 1, further comprising: receiving a selection of a second data analysis function; receiving a selection describing a combination of the data analysis function and the second data analysis function; (See Langseth ¶155 describing analysis tools using pre-built functions to access the relevant data for the data analysis steps, and further see execution of analysis tools and presentation of results to the users of tools 230 in examples of e.g. ¶¶178-179)
and executing the second data analysis function in relation to the data analysis function in accordance with the described combination in order to perform the combined functionality of the data analysis functions.  (See Langseth ¶155 describing analysis tools using pre-built functions to access the relevant data for the data analysis steps, and further see execution of analysis tools and presentation of results to the users of tools 230 in examples of e.g. ¶¶178-179)

3. The computer implemented method of claim 1, further comprising: receiving a selection of a code editor; (See e.g. drag and drop code editor for extraction and data analysis code in e.g. ¶152 of Langseth) Oracle Matter No.47 ORA190464-US-NPreceiving an entry of software code to create a second function; (See e.g. drag and drop code editor for extraction and data analysis code in e.g. ¶152 of Langseth) receiving a selection describing a combination of the data analysis function and the second function;  (See Langseth ¶155 describing analysis tools using pre-built functions to access the relevant data for the data analysis steps, and further see execution of analysis tools and presentation of results to the users of tools 230 in examples of e.g. ¶¶178-179)and executing the second function in relation to the data analysis function in accordance with the described combination in order to perform the combined functionality of the data analysis functions.  (See Langseth ¶155 describing analysis tools using pre-built functions to access the relevant data for the data analysis steps, and further see execution of analysis tools and presentation of results to the users of tools 230 in examples of e.g. ¶¶178-179)

4. The computer-implemented method of claim 1, further comprising: receiving a selection of a visualization function; (See e.g. visualization tools in ¶¶9,12 in the tools of 230, fig 2 Langseth) receiving a selection describing a combination of the data analysis function and the visualization function; (See selection of visualization tools amongst other tools in e.g. ¶¶43,108, examples of ¶178-179 Langseth) and executing the visualization function in relation to the data analysis function in accordance with the described combination to display a result of the data analysis function.  (Langseth See selection of visualization tools amongst other tools in e.g. ¶¶43,108, examples of ¶178-179)

5. The computer-implemented method of claim 1, further comprising: receiving a selection of a report function; (Langseth See e.g. reporting tools in ¶¶10,27, Figs. 6-9, in the tools of 230, fig 2) receiving a selection describing a combination of the data analysis function and the report function; (Langseth See e.g. reporting tools in ¶¶10,27, Figs. 6-9, in the tools of 230, fig 2) and executing the report function in relation to the data analysis function in accordance with the described combination to generate a report describing a result of the data analysis function.  ((Langseth See e.g. reporting tools in ¶¶10,27, Figs. 6-9, in the tools of 230, fig 2  amongst other tools in e.g. ¶¶43,108, examples of ¶178-179)

6. The computer-implemented method of claim 1, wherein the retail- specific data includes at least one of cleansed retail data, aggregate retail data, an intermediate result from the execution of a back-end tool, and a final result from the execution of a back-end tool.  (Langseth See e.g. reported data in example of ¶178-179 run through transformation program 220 (“back-end tool”)) and resulting data visualizations and report for the user)

Claims 8-13 and 15-20 are rejected on the same basis as claims 1-6 above. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Agarwal” (US PG Pub 2013/0086116)  in view of “Langseth” (US PG Pub 2007/0011134) and “McPherson” (USPN 10,853,356) as applied above and further in view of “HJIMA” (US PG Pub 2020/0387387). 


Regarding claim 7, Langseth et al teach the limitations of claim 1 above, but do not further teach, while Hjima teaches:

7. The computer-implemented method of claim 1, further comprising receiving a command declaratively creating a restful service definition for a result of the executing data analysis function. (See Hjima ¶38,110 describing implementing machine learning techniques in carrying out data analysis functions) 

In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Langseth et al with those of Hjima as each is directed to data analysis systems and Hjima recognized “Using Analytical Solution Modules will promote and expedite the development of industrial analytical solutions.” (¶5).  

Regarding claim 14, Langseth et al teach the limitations of claim 8 above, but do not further teach, while Hjima teaches:
14. The non-transitory computer readable medium of claim 8, wherein the data analysis function is a machine learning algorithm.  (See Hjima ¶92 describing implementation of restful service configuration generators for data analysis functions)
In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Langseth et al with those of Hjima as each is directed to data analysis systems and Hjima recognized “Using Analytical Solution Modules will promote and expedite the development of industrial analytical solutions.” (¶5).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior Art cited in the attached PTO-892 form includes additional prior art relevant to applicants’ disclosure regarding system of data analysis on multiple data sources.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
11/15/2022

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191